Exhibit 10.1
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
CONFIDENTIAL SEVERANCE AND GENERAL RELEASE AGREEMENT
     THIS CONFIDENTIAL SEVERANCE AND GENERAL RELEASE AGREEMENT (this
“Agreement”) is entered into as of the last date set forth on the signature page
hereto, and is made effective as of April 3, 2009 (the “Effective Date”), by and
between Preetinder S. Virk (“Employee”) and Mindspeed Technologies, Inc., a
Delaware corporation (“Mindspeed”).
RECITALS
WHEREAS, Employee is currently employed by Mindspeed as Senior Vice President
and General Manager, Enterprise and Customer Premise Equipment (“CPE”);
WHEREAS, Employee and Mindspeed wish to arrange for Employee’s separation from
employment with Mindspeed on mutually agreeable terms and conditions as set
forth in this Agreement;
ACCORDINGLY, the parties agree as follows:
     1. Termination. Employee will cease active employment with Mindspeed on the
Effective Date. Mindspeed accepts Employee’s decision to leave the company.
Mindspeed and Employee agree to affect a thoughtful and professional business
transition. Employee agrees to provide transitional assistance to Mindspeed
through September 11, 2009 to contribute to a structured CPE business transition
and Mindspeed’s strategy development.
     2. Resignation. As of the Effective Date, Employee hereby resigns his
position as an officer of Mindspeed and as a director or officer in each of
Mindspeed’s subsidiaries for which he holds an office or offices.
     3. Settlement Sum. In consideration of Employee’s representations and
releases in this Agreement, Mindspeed will provide Employee with salary
continuation pay at Employee’s current salary level of $4,807.69 per week (less
applicable withholdings) for twenty-three (23) weeks beginning on April 4, 2009
and continuing through September 11, 2009 (the “Salary Continuation Period”).
The salary continuation payments will be made in accordance with Mindspeed’s
bi-weekly payroll schedule. Employee will not accrue additional vacation hours
after the Effective Date. During the Salary Continuation Period, Mindspeed will
continue to pay the costs of Employee’s health club membership, two (2) airline
clubs, and financial

1



--------------------------------------------------------------------------------



 



counseling benefits, to the same extent as if Employee had remained an officer
of Mindspeed during such period. Participation in Mindspeed’s life insurance
plan, long term disability insurance coverage, group personal excess liability
coverage and 401(k) plan end on the Effective Date. Coverage under Mindspeed’s
group medical, dental, and vision insurance plans ends on April 30, 2009.
Employee agrees to pay Mindspeed $37,500 within thirty (30) days from the
Effective Date to satisfy Employee’s repayment obligations for the unearned
amount of the special bonus Employee received pursuant to that certain April 8,
2008 letter from Raouf Halim. If Employee does not pay Mindspeed $37,500 within
such period, Employee agrees that the foregoing payments and benefits will
terminate on July 17, 2009. The foregoing payments and benefits will be referred
to collectively as the “Settlement Sum,” and the parties hereto agree that the
Settlement Sum provides Employee with full recompense for any and all claims for
lost or unpaid wages, benefits, damages, interest and any other claim related to
Employee’s employment or to the separation of such employment.
     4. Stock Plans. Upon the termination of Employee’s employment from
Mindspeed at the close of business on the last day of the Salary Continuation
Period (the “Termination Date”), all stock options for Mindspeed stock that have
been granted to Employee under any of Mindspeed’s or any other company’s stock
plans and which are not vested as of the Termination Date, shall immediately
expire and shall not be exercisable under any circumstances. Any such options
that are vested as of the Termination Date shall be exercisable for the period
of time specified in the terms of the option following the Termination Date and
shall expire and shall not be exercisable at the end of such period if they are
not exercised within such period. All unearned restricted stock as of the
Termination Date, together with any dividends thereon, shall be forfeited, and
Employee shall have no further rights of any kind or nature with respect
thereto. Employee’s Mindspeed stock option and restricted stock awards
outstanding as of the Effective Date are detailed in the attached Schedule A.
     5. No Section 16 Reporting. Employee understands and agrees that, as of the
Effective Date, Employee shall no longer be a Section 16 officer of Mindspeed
and all such reporting by Mindspeed on Employee’s behalf shall cease.
     6. Mindspeed Proprietary Information. Employee represents, understands and
agrees that he is subject to that certain Employment Agreement, dated
February 1, 2000, with Mindspeed, as successor in interests to Conexant Systems,
Inc., regarding Mindspeed’s proprietary information, and that the provisions
which survive his employment are enforceable and remain in full force and
effect. Employee represents, as a material inducement to Mindspeed to enter into
this Agreement, that he has not and will not disclose, use or misappropriate any
confidential, proprietary or trade secret information of Mindspeed to the press,
customers, analysts, investors or competitors. This representation includes, but
is not limited to, product roadmaps, customer lists, design wins and employee
lists. Mindspeed acknowledges that Employee’s employment with any of its
competitors, in and of itself, will not constitute disclosure. Mindspeed further
acknowledges that the act of meeting with a Mindspeed customer,

2



--------------------------------------------------------------------------------



 



Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
in and of itself, will not constitute disclosure, use or misappropriation of
Mindspeed proprietary information.
     7. Termination of Agreement. That certain change of control Employment
Agreement, dated as of December 15, 2008, by and between Mindspeed and Employee,
shall be terminated, and no longer in effect as of the Effective Date.
     8. Non-Compete. For a period of one year from the Effective Date, Employee
agrees not to perform services for a division or unit of one of the following
companies directly competing with Mindspeed in the Enterprise/CPE and VoIP
space: [***]. In the event of Employee’s breach of this Section 8, in addition
to any other remedy available by law, Mindspeed may immediately terminate
Employee’s employment for cause, and Employee shall forfeit any unpaid remainder
of the Settlement Sum. During the Salary Continuation Period, Employee shall be
permitted to perform services for one of the foregoing companies in portions of
their operations that do not directly compete in the markets and technologies
described above, including a Chief Executive Officer, Chief Operating Officer,
or “Group” executive role with responsibility for multiple business units,
provided that Employee complies with Section 6.
     9. Non-Solicit. During the Salary Continuation Period and for a period of
twelve (12) months after Employee’s Termination Date, Employee shall not
directly or indirectly solicit or assist any other company or person in
soliciting any Mindspeed employee to leave Mindspeed and join another company.
     10. No Further Claims. Employee agrees that he is not entitled to receive,
and will not claim, any additional right, benefit, payment or compensation,
including but not limited to, any claim for wages, benefits, damages, interest,
attorneys fees and costs, other than what is expressly set forth in Section 3,
and hereby expressly waives any right to additional rights, benefits, payments
or compensation. Employee further acknowledges that Mindspeed makes this
Agreement without any admission of liability, and agrees, to the extent
permissible by law, that he will not defame, disparage or make false or
deceptive allegations against Mindspeed, whether to the press, employees,
customers, investors or otherwise. In the event of Employee’s breach of this
Section 10, Mindspeed may immediately terminate Employee’s employment for cause,
and Employee shall forfeit any unpaid remainder of the Settlement Sum. For their
part, the specific Mindspeed executives aware of this Agreement, Raouf Y. Halim,
Thomas O. Morton and Bret W. Johnsen, agree not to defame, disparage or make
false or deceptive allegations against Employee, whether to the press,
employees, customers, investors or otherwise, or furthermore to knowingly allow
other Mindspeed employees to defame or disparage Employee.

3



--------------------------------------------------------------------------------



 



Employee should direct all prospective employment inquiries or requests for
employment references to either Mr. Halim or Mr. Morton.
     11. Release. In exchange for the Settlement Sum, Employee agrees to, and by
signing this Agreement does, waive and release all claims (known and unknown)
which he might otherwise have had against Mindspeed and each of its past and
present employees, officers, directors, agents, representatives, attorneys,
insurers, related entities, assigns, successors, and predecessors of Mindspeed,
and all persons acting by, through, under or in concert with any of them
(collectively, the “Releasees”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including back wages, and attorneys’ fees and costs actually incurred) of any
nature whatsoever, known or unknown, suspected or unsuspected, including, but
not limited to, rights arising out of alleged violations of any contract,
express or implied (including but not limited to any contract of employment,
partnership, independent contractor, fiduciary, special or confidential
relationship); any covenant of good faith and fair dealing (express or implied);
any tort, including fraud and deceit, negligent misrepresentation, promise
without intent to perform, conversion, breach of fiduciary duty, defamation,
libel, slander, invasion of privacy, negligence, intentional or negligent
infliction of emotional distress, malicious prosecution, abuse of process,
intentional or negligent interference with prospective economic advantage and
conspiracy; any “wrongful discharge” and “constructive discharge” claims; any
claims relating to any breach of public policy; any violations or breaches of
corporate by-laws; any legal restrictions on Mindspeed’s right to terminate
employees or take other employment actions; or any federal, state, local,
municipal or other governmental statute, regulation or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964, the California
Fair Employment and Housing Act, the Americans with Disabilities Act, and the
Age Discrimination in Employment Act (collectively “Claim” or “Claims”) arising
prior to the execution of this Agreement.
     12. Waiver. Employee expressly waives and relinquishes all rights and
benefits afforded by Section 1542 of the Civil Code of the State of California,
and does so understanding and acknowledging the significance of such specific
waiver of Section 1542. Section 1542 of the Civil Code of the State of
California states as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all Releasees,
Employee expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims which Employee does not know or
suspect to exist in his favor against the Releasees, or any of them, at the time
of

4



--------------------------------------------------------------------------------



 



execution hereof, and that this Agreement contemplates the extinguishment of any
such Claim or Claims. If Employee hereafter institutes any legal action against
the Releasees, and each of them (except to enforce the specific provisions of
this Agreement or for any future cause of action unrelated to Employee’s
employment with Mindspeed or its predecessor companies), Mindspeed shall be
entitled to payment from Employee of all costs, expenses and attorney’s fees
incurred as a result of such legal action.
     13. No Other Promises. This Agreement contains all of the terms, promises,
representations and understandings made between the parties. Employee agrees
that no promises, representations or inducements have been made to him which
caused him to sign this Agreement other than those which are expressly set forth
above herein.
     14. Confidentiality. Employee represents and agrees that, with the
exception of any civil judicial action where disclosure of this Agreement is
ordered by the court, or where disclosure is compelled by law or government
audit, he has and will keep the nature, terms and existence of this Agreement
and the Settlement Sum strictly confidential, and that he has not and will not
disclose, discuss or reveal any information concerning the nature, terms and
existence of this Agreement and the Settlement Sum to any other person, entity
or organization, except that Employee may disclose this information to his legal
counsel, spouse and professional accountant. Employee is to advise Mindspeed of
any request or demand for disclosure in any civil judicial action immediately
upon learning of it so Mindspeed will be afforded a full opportunity to
intervene, to object and to take any other action necessary to protect the
confidentiality of this Agreement and the Settlement Sum. Employee acknowledges
and agrees that Mindspeed is permitted to disclose this Agreement and the
Settlement Sum in order to comply with any Securities and Exchange Commission or
stock exchange disclosure requirements.
     15. Representations. Employee acknowledges that he has been advised to
carefully consider all of the provisions in this Agreement before signing it.
Employee represents, acknowledges and agrees that he has fully discussed all
aspects of this Agreement with his attorneys to the full extent he so desired;
that Employee has carefully read and fully understands all of the provisions of
this Agreement; that Employee has taken as much time as he needs for full
consideration of this Agreement; that Employee fully understands that this
Agreement releases all of his claims, both known and unknown, against the
Releasees; that Employee is voluntarily entering into this Agreement; and that
Employee has the capacity to enter into this Agreement.
     16. Age Discrimination. Employee understands that he has a period of
twenty-one (21) days to review and consider his release of his claims of age
discrimination under the Age Discrimination in Employment Act (“ADEA”) before
signing this Agreement. Employee further understands that he may use as much or
as little of this twenty-one (21) day period as he wishes to prior to signing
this Agreement. Employee also understands that after he signs this Agreement he
is given seven (7) days within which to revoke the portion of this

5



--------------------------------------------------------------------------------



 



Agreement releasing his claims under the ADEA and we encourage Employee to seek
the advice of counsel concerning his revocation rights. Such revocation, to be
valid, must be in writing and received by Mindspeed within the seven (7) day
revocation period.
     17. No Other Representations. Employee represents and acknowledges that in
executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth in this Agreement made by Mindspeed,
the Releasees, or by any of their agents, representatives or attorneys with
regard to the subject matter, basis or effect of this Agreement.
     18. No Admission of Liability. This Agreement shall not in any way be
construed as an admission by Mindspeed that it has acted wrongfully with respect
to Employee or any other person, or that Employee or any other person has any
rights whatsoever against Mindspeed. Mindspeed specifically disclaims any
liability to or wrongful acts against Employee or any other person, on the part
of itself, its agents or its employees, past or present.
     19. Compliance with Laws. Employee represents that he has fulfilled his
ethical, legal and professional responsibilities to Mindspeed, that he has not
at any time known or been complicit in any financial reporting certification or
board action taken in anything other than the best interest of Mindspeed
stockholders, and that he is not aware of any liabilities, obligations,
noncompliance with legal requirements (including, but not limited to,
noncompliance with The Sarbanes-Oxley Act or any applicable securities
regulations) or exposure of any kind on the part of Mindspeed that he has not,
as of the date of this Agreement, brought to the attention of Mindspeed.
     20. Severability. The provisions of this Agreement are severable, and if
any part of it is found to be unenforceable, the other sections shall remain
fully valid and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.
     21. Governing Law. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the State of California.
     22. Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto, and fully supersedes any and all prior agreements or
understandings between the parties hereto pertaining to the subject matter of
this Agreement. This Agreement may not be modified, waived, rescinded or amended
in any manner, except by a writing executed by all parties to this Agreement
which clearly and specifically modifies, waives, rescinds or amends this
Agreement. This Agreement is intended to comply with the provisions of Internal
Revenue Code Section 409A (“Code Section 409A”) and, accordingly, the parties
agree to amend this Agreement in good faith to the extent necessary to make this
Agreement comply with Code Section 409A;  provided, however, that Mindspeed
makes no representation that the

6



--------------------------------------------------------------------------------



 



amounts payable under this Agreement will comply with Code Section 409A and
makes no undertaking to prevent Code Section 409A from applying to the amounts
payable under this Agreement or to mitigate its effects on any payments made
under this Agreement.
     23. Successors and Assigns. This Agreement shall be binding upon Employee
and upon his respective heirs, administrators, representatives, executors,
successors and assigns, and shall inure to the benefit of Mindspeed and the
other Releasees and their related entities. This Agreement shall be binding on
any successor entity to Mindspeed.
     24. No Assignment of Claims. Employee represents and warrants that he has
not heretofore assigned or otherwise transferred or subrogated, or purported to
assign, transfer or subrogate, to any person or entity, any Claim or portion
thereof, or interest therein he may have against the Releasees, and he agrees to
indemnify, defend and hold the Releasees harmless from and against any and all
liability, loss, demands, claims, damages, costs, expenses or attorneys’ fees
incurred by the Releasees as the result of any person or entity asserting any
such right, assignment, transfer or subrogation.
     25. Execution in Counterparts. This Agreement may be executed in one or
more counterparts, any one of which shall be deemed to be the original even if
the others are not produced.
     26. Joint Preparation of this Agreement. Each party has had the opportunity
to revise, comment upon and redraft this Agreement. Accordingly, it is agreed
that no rule of construction shall apply against any party or in favor of any
party. This Agreement shall be construed as if the parties jointly prepared this
Agreement, and any uncertainty or ambiguity shall not be interpreted against any
one party and in favor of the other.
     27. Further Actions. The parties hereto, without further consideration,
shall execute and deliver such other documents and take such other actions as
may be necessary to achieve the objectives of this Agreement. Employee further
agrees to cooperate fully in the transition of matters under his responsibility,
and to make himself reasonably available, as necessary, to answer questions or
assist in such transitions.
     PLEASE READ CAREFULLY. THIS CONFIDENTIAL SEVERANCE AND GENERAL RELEASE
AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

                 
Dated: April 3, 2009
      By:   /s/ Preetinder S. Virk
 
     Preetinder S. Virk    

7



--------------------------------------------------------------------------------



 



                          MINDSPEED TECHNOLOGIES, INC.    
 
               
Dated: April 8, 2009
      By:   /s/ Raouf Y. Halim    
 
               
 
                Raouf Y. Halim    
 
                Chief Executive Officer    

8



--------------------------------------------------------------------------------



 



SCHEDULE A

9



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a52476a5247601.gif]
Optionee Detail Report
04/02/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee Id # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID / Product ID

                                                                          Grant
  Expiry   Options   Grant   Exercise   Options   Exercise   Options   Shares  
Vesting   Shares   Cancel   Shares       Date   Date   Granted   Price   Date -
Type   Exercised   Price   Outstanding   Exercisable   Date   Vested   Date -
Type   Cancelled   VIRK, PREETINDER S.                                        
015687924 / 408180 / Active / 645 / Domestic / / Section 1 6: Yes / Insider: No
/ /                               SO / ISO / MSPOP / MINDSPEED STOCK OPTION PL /
0000018513 / 2003-30                              
01/18/1999
  01/18/2009     882     $ 6.714                   0       0            
01/18/2009 — C     882    
 
                                                                    SO / NQ /
MSPOP / MINDSPEED STOCK OPTION PL / 0000026534 / 2003-27                        
     
10/27/2000
  10/27/2008     178     $ 22.0295                   0       0            
10/27/2008 — C     178    
 
                                                                    SO / NQ /
MSPOP / MINDSPEED STOCK OPTION PL / 0000032852 / 2003-50                        
     
03/30/2001
  03/30/2009     3,956     $ 9.001                   0       0            
03/30/2009 — C     3,956    
 
                                                                    SO / NQ /
MSPOP / MINDSPEED STOCK OPTION PL / 000001 8940 / 2003-27                      
       
04/03/2002
  04/03/2010     715     $ 11.793                   715       715              
       

Fidelity Stock Plan Services LLC.

Page 1 of 9



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a52476a5247601.gif]
Optionee Detail Report
04/02/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID / Product ID

                                                                      Grant  
Expiry   Options   Grant   Exercise   Options   Exercise   Options   Shares  
Vesting   Shares   Cancel   Shares       Date   Date   Granted   Price   Date -
Type   Exercised   Price   Outstanding   Exercisable   Date   Vested   Date -
Type   Cancelled   VIRK, PREETINDER S.                                    
015687924 / 4081 80 / Active / 645 / Domestic / / Section 16: Yes / Insider: No
/ /                             SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0000020498 / 2003-27                          
04/03/2002
  04/03/2010     715     $ 11.793                   715       715              
     
 
                                                                SO / NQ / MSPOP
/ MINDSPEED STOCK OPTION PL / CXT0000201 / 2003-27                            
04/03/2002
  04/03/2010     786     $ 11.793                   786       786              
     
 
                                                                SO / NQ / MSPOP
/ MINDSPEED STOCK OPTION PL / 25841880 / 2003-27                            
11/05/2002
  11/05/2010     857     $ 5.015                   857       857                
   
 
                                                                SO / NQ / MSPOP
/ MINDSPEED STOCK OPTION PL / FLD0000018 / 2003LT-70                            
07/30/2004
  07/30/2012     1,500     $ 16.15                   1,500       1,500          
       

Fidelity Stock Plan Services LLC

Page 2 of 9



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a52476a5247601.gif]
Optionee Detail Report
04/02/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID / Product ID

                                                                      Grant  
Expiry   Options   Grant   Exercise   Options   Exercise   Options   Shares  
Vesting   Shares   Cancel   Shares       Date   Date   Granted   Price   Date -
Type   Exercised   Price   Outstanding   Exercisable   Date   Vested   Date -
Type   Cancelled   VIRK, PREETINDER S.                                    
2015687924 / 408180 / Active / 645 / Domestic / / Section 16: Yes / Insider: No
/ /                         SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL /
0504200000515 / 2003LT-70          
01/28/2005
  01/28/2013     2,500     $ 11.40                   2,500       2,500          
         
 
                                                                SO / NQ / MSPOP
/ MINDSPEED STOCK OPTION PL / 0508800000001 / 2003LT-70          
03/23/2005
  03/23/2013     5,000     $ 11.95                   5,000       5,000          
         
 
                                                                SO / NQ / MSPOP
/ MINDSPEED STOCK OPTION PL / 0608000000007 / 2003LT-70          
03/10/2006
  03/10/2014     10,000     $ 17.70                   10,000       5,000        
         
 
                                                  08/01/2009   2,500        
 
                                                  08/01/2010   2,500        

Fidelity Stock Plan Services LLC

Page 3 of 9



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a52476a5247601.gif]
Optionee Detail Report
04/02/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID / Product ID

                                                                          Grant
  Expiry   Options   Grant   Exercise   Options   Exercise   Options   Shares  
Vesting   Shares   Cancel   Shares       Date   Date   Granted   Price   Date -
Type   Exercised   Price   Outstanding   Exercisable   Date   Vested   Date -
Type   Cancelled   VIRK, PREETINDER S.                                        
015687924 / 408180 / Active / 645 / Domestic / / Section 1 6: Yes / Insider: No
/ /               SO / NQ / MSPOP / MINDSPEED STOCK OPTION PL / 0705100000008 /
2003LT-70            
02/02/2007
  02/02/2015     6,000     $ 10.95                   6,000       3,000          
           
 
                                                  05/02/2009     750          
 
                                                  08/02/2009     750          
 
                                                  11/02/2009     750          
 
                                                  02/02/2010     750            
 
                                                                    SO / NQ /
MSPOP / MINDSPEED STOCK OPTION PL / 0732300000015 / 2003LT-70              
11/15/2007
  11/15/2015     8,000       $7.00                   8,000       2,000          
           
 
                                                  11/15/2009     2,000          
 
                                                  11/15/2010     2,000          
 
                                                  11/15/2011     2,000          
 
 
                                                                    RA / RSA /
MSPRS / MINDSPEED RESTRICTED STK / SSJ0000578 / 2003-58              
05/09/2003
  05/09/2011     266       $0.00                   0       0                    
 

Fidelity Stock Plan Services LLC

Page 4 of 9



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a52476a5247601.gif]
Optionee Detail Report
04/02/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID / Product ID

                                                                      Grant  
Expiry   Options   Grant   Exercise   Options   Exercise   Options   Shares  
Vesting   Shares   Cancel   Shares       Date   Date   Granted   Price   Date -
Type   Exercised   Price   Outstanding   Exercisable   Date   Vested   Date -
Type   Cancelled   VIRK, PREETINDER S.                                    
015687924 / 408180 /Active / 645 / Domestic/ / Section 16: Yes / Insider: No/ /
          RA / RSA / MSPRS / MINDSPEED RESTRICTED STK / MIN0000064 / 2003RS-74  
       
09/03/2004
  09/03/2012     1,500     $ 0,00                   0       0                  
 
 
                                                                RA / RSA / MSPRS
/ MINDSPEED RESTRICTED STK / 0529000000237 / 2003RS-75          
10/07/2005
  11/10/2006     3,000     $ 0.00                   0       0                  
 
 
                                                                RA / RSA / MSPRS
/ MINDSPEED RESTRICTED STK / 0529000000512 / 2003RS-76            
10/07/2005
  08/08/2007   800   $ 0.00                   0       0                  

Fidelity Stock Plan Services LLC

Page 5 of 9



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a52476a5247601.gif]
Optionee Detail Report
04/02/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale
/Division / Section 16B / Insider / Term Code / Term Date

Product Type / Grant Type / Plan ID / Plan Name / Client Grant ID / Product ID

                                                                         
    Grant   Expiry   Options   Grant   Exercise   Options   Exercise   Options  
Shares   Vesting   Shares   Cancel   Shares       Date   Date   Granted   Price
  Date - Type   Exercised   Price   Outstanding   Exercisable   Date   Vested  
Date - Type   Cancelled   VIRK, PREETINDER S.                                  
      015687924 / 408180 / Active / 645 / Domestic / / Section 16: Yes /
Insider: No / /                         RA / RSA / MSPRS / MINDSPEED RESTRICTED
STK / 0604100000010 / 2003RS-74                
01/31/2006
  01/31/2010     2,000   $ 0.00                     500       0                
         
 
                                                  04/30/2019     125            
 
 
                                                  07/31/2009     125            
 
 
                                                  10/31/2009     125            
 
 
                                                  01/31/2010     125            
   
 
                                                                        RA / RSA
/ MSPRS / MINDSPEED RESTRICTED STK / 0608000000008 / 2003RS-74                  
     
03/10/2006
  08/01/2010     5,000   $ 0.00                     2,500       0              
           
 
                                                  08/01/2009     1,250          
   
 
                                                  08/01/2010     1,250          
     
 
                                                                        RA / RSA
/ MSPRS / MINDSPEED RESTRICTED STK / 0635300000158 / 2003RS-75                
11/16/2006
        2,000   $ 0.00                     0       0                          
 
                                                              11/15/2007 — F    
130  

Fidelity Stock Plan Services LLC

Page 6 of 9



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a52476a5247601.gif]
Optionee Detail Report
04/02/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employee ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name /Client Grant ID/ Product ID

                                                                          Grant
  Expiry   Options   Grant   Exercise   Options   Exercise   Options   Shares  
Vesting   Shares   Cancel   Shares       Date   Date   Granted   Price   Date -
Type   Exercised   Price   Outstanding   Exercisable   Date   Vested   Date -
Type   Cancelled   VIRK, PREETINDER S.                                    
015687924 / 408180 / Active / 645 / Domestic / / Section 16: Yes / Insider: No /
/               RA / RSA / MSPRS / MINDSPEED RESTRICTED STK / 0632400000001 /
2003RS-74          
11/17/2006
        4,500     $ 0.00                   0       0                        
 
                                                                    RA / RSA /
MSPRS / MINDSPEED RESTRICTED STK / 0635300000478 / 2003RS-74 12/01/2006        
 
 
        1,500     $ 0.00                   0       0                        
 
                                                                    RA / RSA /
MSPRS / MINDSPEED RESTRICTED STK / 0705800000036 / 2003RS-77 03/02/2007        
 
 
        1,363     $ 0.00                   0       0                        
 
                                                                    RA / RSA /
MSPRS / MINDSPEED RESTRICTED STK / 0722200000002 / 2003RS-74 07/27/2007        
 
 
        8,000     $ 0.00                   4,000       0                      
 
                                                  07/31/2009     4,000          

Fidelity Stock Plan Services LLC

Page 7 of 9



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a52476a5247601.gif]
Optionee Detail Report
04/02/2009
MINDSPEED (MSPD)
All Participants Alphabetically (Active & Inactive)
Participant Name
Participant ID # / Employment ID # / Employee Status / Location Code / Locale /
Division / Section 16B / Insider / Term Code / Term Date
Product Type / Grant Type / Plan ID / Plan Name /Client Grant ID/ Product ID

                                                                         
    Grant   Expiry   Options   Grant   Exercise   Options   Exercise   Options  
Shares   Vesting   Shares   Cancel   Shares       Date   Date   Granted   Price
  Date - Type   Exercised   Price   Outstanding   Exercisable   Date   Vested  
Date - Type   Cancelled   VIRK, PREETINDERS.                                    
        015687924 / 4081 80 / Active / 645 / Domestic / / Section 16: Yes /
Insider: No / /                     RA / RSA / MSPRS / MINDSPEED RESTRICTED STK
/ 0732300000005 / 2003RS-75                    
11/15/2007
    6,250     $ 0.00                       0       0                          
 
                                                              11/21/2008 — C    
625    
 
                                                                        RA / RSA
/ MSPRS / MINDSPEED RESTRICTED STK / 0807700000300 / 2003RS-74                  
 
03/07/2008
    10,000     $ 0.00                       5,000       0                      
   
 
                                                  04/30/2009     1,250          
   
 
                                                  07/31/2009     1,250          
   
 
                                                  10/31/2009     1,250          
   
 
                                                  01/31/2010     1,250          
   

Fidelity Stock Plan Services LLC

Page 8 of 9



--------------------------------------------------------------------------------



 



(FIDELITY LOGO) [a52476a5247601.gif]
Optionee Detail Report
04/02/2009
Grand Totals:

                                      Options   Shares      Client Id   Options
Granted   Outstanding   Exercisable  
MSPD
    87,268       48,073       22,073    

Fidelity Stock Plan Services LLC

Page 9 of 9